IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,836


EX PARTE MANUEL LOUIS ROBINSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2009-528-C2 IN THE 54TH DISTRICT COURT

FROM MCLENNAN COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Eleventh Court of Appeals affirmed his conviction.
Robinson v. State, No. 11-10-00196-CR (Tex. App.-Eastland Dec. 22, 2011) (unpublished).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
did not timely file his petition for discretionary review. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit and this
Court's records, it is apparent that counsel did not timely file a petition for discretionary review,
depriving Applicant of his opportunity to pursue discretionary review. 
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Eleventh Court of Appeals in Cause No. 11-10-00196-CR that affirmed his conviction in Cause No. 2009-528-C2 from the 54th District Court of 
McLennan County.  Applicant shall file his petition for discretionary review with this Court within
30 days of the date on which this Court's mandate issues.

Delivered: August 22, 2012
Do not publish